                                                                                 Case 2:21-cv-00484-JAD-BNW Document 21
                                                                                                                     20 Filed 08/17/21
                                                                                                                              08/13/21 Page 1 of 4


                                                                             1   BRADLEY S. MAINOR, ESQ.
                                                                                 Nevada Bar No. 7434
                                                                             2   JOSEPH J. WIRTH, ESQ.
                                                                                 Nevada Bar No. 10280
                                                                             3
                                                                                 ASH MARIE BLACKBURN, ESQ.
                                                                             4   Nevada Bar No. 14712
                                                                                 JOSEPH W. GUINDY, ESQ.
                                                                             5   Nevada Bar No. 15556
                                                                                 MAINOR WIRTH, LLP
                                                                             6   6018 S. Fort Apache Road, Ste. 150
                                                                             7   Las Vegas, NV 89148-5652
                                                                                 Tel: (702) 464-5000
                                                                             8   Fax: (702) 463-4440
                                                                                 ash@mwinjury.com
                                                                             9   Attorneys for Plaintiffs
                                                                            10                                        UNITED STATES DISTRICT COURT
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                                                          DISTRICT OF NEVADA
                                                                            12
                                                                                 CHRIS MICHAELS, individually; DEIAN                 CASE NO: 2:21-cv-00484-JAD-BNW
MAINOR WIRTH, LLP




                                                                            13   BORISLAV KOLEV, individually; and
                                                                                 CHRISTINE LE, individually;
                                                                            14                                                       STIPULATION TO EXTEND
                                                                            15                           Plaintiff,                  DISCOVERY PLAN AND SCHEDULING
                                                                                 vs.                                                 ORDER
                                                                            16                                                       (FIRST REQUEST)
                                                                                 DMITRY PUSTYLNIKOV, individually;
                                                                            17   KNIGHT TRANSPORTATION, INC., a                      SUBMITTED IN COMPLIANCE WITH
                                                                                 Foreign Corporation; DOES I through XX,             LR 26-1(B)
                                                                            18
                                                                                 inclusive; and ROE CORPORATIONS I
                                                                            19   through XX, inclusive,

                                                                            20   Defendants.

                                                                            21
                                                                                          Plaintiffs, CHRIS MICHAELS, DEIAN BORISLAV KOLEV, and CHRISTINE LE, by
                                                                            22
                                                                                 and through their attorneys of record BRADLEY S. MAINOR, ESQ., JOSEPH J. WIRTH, ESQ.,
                                                                            23
                                                                                 ASH MARIE BLACKBURN, ESQ., and JOSEPH W. GUINDY, ESQ., of MAINOR WIRTH,
                                                                            24
                                                                                 LLP, Defendants DMITRY PUSTYLNIKOV and KNIGHT TRANSPORTAION, INC. by and
                                                                            25
                                                                                 through their counsel of record JOEL D. ODOU, ESQ., ANALISE N. M. TILTON, ESQ. and
                                                                            26
                                                                                 KYLE J. HOYT, ESQ., of WOOD, SMITH, HENNING & BERMAN, LLP, hereby submit their
                                                                            27
                                                                                 Stipulated Discovery Plan and Scheduling Order pursuant to Fed R. Civ. P. 26(f) and Local Rule
                                                                            28   21857609.1:10092-0069


                                                                                                                                Page 1 of 4
                                                                                 Case 2:21-cv-00484-JAD-BNW Document 21
                                                                                                                     20 Filed 08/17/21
                                                                                                                              08/13/21 Page 2 of 4


                                                                             1   26-1.

                                                                             2     I.      Discovery Conducted to Date (LR 26-4(a)):

                                                                             3          Both parties have submitted their initial FRCP 26.1 disclosures. Both parties have served

                                                                             4   written discovery requests. Defendants Dmitry Pustylnikov and Defendant Knight Transportation

                                                                             5   have each responded to Plaintiff Deian Kolev's Interrogatories, Requests for Production of

                                                                             6   Documents, and Requests for Admission. Plaintiffs are currently preparing responses to

                                                                             7   Defendant Dmitry Pustylnikov's Interrogatories, Requests for Production of Documents, and

                                                                             8   Requests for Admission, which are currently due for response on or before Thursday, August 26,

                                                                             9   2021. Plaintiffs will provide Defendants with requested authorizations, allowing Defendants the

                                                                            10   ability to request Plaintiffs' medical and employment records for the five years prior to the
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11   accident to the present.
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12    II.      Discovery to Be Conducted (LR 26-4(b)):
MAINOR WIRTH, LLP




                                                                            13                Deposition of Defendant Pustylnikov
                                                                            14                Deposition of Plaintiffs;
                                                                            15                Additional Written Discovery;
                                                                            16                Production of Expert Reports;
                                                                            17                Rebuttal expert witness reports; and
                                                                            18                Expert Depositions
                                                                            19   III.      The Reasons the Remaining Discovery Cannot Be Completed Within the Time

                                                                            20             Limits Set by The Discovery Plan (LR 26-4(c)):
                                                                            21          This extension is requested as a result of the continued developments and effects regarding the

                                                                            22   COVID-19 emergency, which have delayed the ability to obtain independently requested medical
                                                                            23   records, delayed crucial depositions, and has significantly hindered other remaining discovery in

                                                                            24   this action. Due to scheduling conflicts, the parties have been unable to schedule the requested
                                                                            25   depositions. Additionally, all Plaintiffs are still receiving medical treatment for injuries sustained

                                                                            26   as a result of the subject collision. Accordingly, additional time will be needed to complete
                                                                            27   discovery.

                                                                            28   21857609.1:10092-0069


                                                                                                                               Page 2 of 4
                                                                                 Case 2:21-cv-00484-JAD-BNW Document 21
                                                                                                                     20 Filed 08/17/21
                                                                                                                              08/13/21 Page 3 of 4


                                                                             1          Further, the parties have engaged in good faith regarding the terms of a stipulation under

                                                                             2   which Defendants would admit that they owed a duty to Plaintiffs and that the duty was breached.

                                                                             3   This stipulation would limit the burdens of discovery. During the time the stipulation was

                                                                             4   discussed discovery was temporarily delayed to avoid a waste of resources.

                                                                             5    IV.      Proposed Schedule for Completing All Remaining Discovery (LR 26-4(d)):

                                                                             6          The current discovery deadlines are as follows:

                                                                             7             1. Discovery Cutoff (LR 26-1(b)(1)):                        October 18, 2021

                                                                             8             2. Amend Pleadings and Add Parties (LR 26-1(b)(2)):         July 20, 2021

                                                                             9             3. Initial Expert Disclosures (LR 26-1(b)(3)):              August 19, 2021

                                                                            10             4. Rebuttal Expert Disclosures (LR 26-1(b)(3)):             September 17, 2021
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11             5. Dispositive Motions (LR 26-1(b)(4)):                     November 17, 2021
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12             6. Joint Pre-Trial Order (LR 26-1(b)(5), (6)):              December 17, 2021
MAINOR WIRTH, LLP




                                                                            13          The parties propose extending all discovery deadlines by sixty (60) days as follows:

                                                                            14             1. Discovery Cutoff (LR 26-1(b)(1)):                        December 17, 2021

                                                                            15             2. Amend Pleadings and Add Parties (LR 26-1(b)(2)):         September 20, 2021

                                                                            16             3. Initial Expert Disclosures (LR 26-1(b)(3)):              October 18, 2021

                                                                            17             4. Rebuttal Expert Disclosures (LR 26-1(b)(3)):             November 16, 2021

                                                                            18             5. Dispositive Motions (LR 26-1(b)(4)):                     January 17, 2022

                                                                            19             6. Joint Pre-Trial Order (LR 26-1(b)(5), (6)):              February 15, 2022

                                                                            20
                                                                            21

                                                                            22
                                                                            23

                                                                            24
                                                                            25

                                                                            26
                                                                            27

                                                                            28   21857609.1:10092-0069


                                                                                                                                Page 3 of 4
                                                                                 Case 2:21-cv-00484-JAD-BNW Document 21
                                                                                                                     20 Filed 08/17/21
                                                                                                                              08/13/21 Page 4 of 4


                                                                             1
                                                                                 DATED this 13th day of August, 2021.         DATED this 13th day of August, 2021.
                                                                             2
                                                                                 MAINOR WIRTH, LLP                            WOOD, SMITH, HENNING & BREMAN,
                                                                             3                                                LLP
                                                                             4
                                                                                 /s/ Joseph W. Guindy                         /s/ Kyle J. Hoyt
                                                                             5
                                                                                 ASH MARIE BLACKBURN, ESQ.                    JOEL D. ODOU, ESQ.
                                                                             6   Nevada Bar No. 14712                         Nevada Bar No.7468
                                                                                 JOSEPH W. GUINDY, ESQ.                       ANALISE N. M. TILTON, ESQ,
                                                                             7
                                                                                 Nevada Bar No. 15556                         Nevada Bar No. 13185
                                                                             8   6018 S. Fort Apache Road, Ste. 150           KYLE J. HOYT, ESQ.
                                                                                 Las Vegas, NV 89148-5652                     Nevada Bar No. 14886
                                                                             9   Attorneys for Plaintiffs                     2881 Business Park Court, Ste. 200
                                                                                                                              Las Vegas, NV 89128
                                                                            10                                                Attorneys for Defendants Dmitry Pustylnikov
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                                                                              and Knight Transportation, Inc.
                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
MAINOR WIRTH, LLP




                                                                            13                                           ORDER
                                                                                          IT IS SO ORDERED.
                                                                            14

                                                                            15                                           ____________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                            16
                                                                                                                                      August 17, 2021.
                                                                            17                                           DATED:

                                                                            18

                                                                            19

                                                                            20
                                                                            21

                                                                            22
                                                                            23

                                                                            24
                                                                            25

                                                                            26
                                                                            27

                                                                            28   21857609.1:10092-0069


                                                                                                                        Page 4 of 4
